Case 1:20-cv-00870-BMC Document 21 Filed 08/04/20 Page 1 of 10 PageID #: 407




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------    X
LALYNDA HEDGES and ZYAIRE                                         :
SIMMONS, on behalf of themselves and                              :
all others similarly situated,                                    :
                                                                  : MEMORANDUM DECISION
                                     Plaintiffs,                  : AND ORDER
                                                                  :
                       - against -                                : 20-cv-870 (BMC)
                                                                  :
UNITED PARCEL SERVICE OF AMERICA,                                 :
INC.,                                                             :
                                                                  :
                                      Defendant.                  :
 --------------------------------------------------------------   X

COGAN, District Judge.

        Plaintiffs commenced this putative class and collective action for alleged violations of the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and New York Labor Law

(“NYLL”), § 650 et seq. Before me is defendant’s motion to compel arbitration. The motion is

granted for the following reasons: (1) the parties entered into a side agreement to arbitrate all

claims arising under the FLSA and mirroring state statute, an issue left unaddressed by the

collective bargaining agreement (“CBA”) between plaintiffs’ union and employer; (2) although

an employer generally has a duty to bargain with the union over mandatory subjects of

bargaining not covered by the CBA, the union waived its right to demand collective bargaining

negotiations as to any matter not covered by the CBA; and (3) since the arbitration of these

statutory claims does not conflict with any provision contained in the CBA, the agreement to

arbitrate amounted to a permissible side agreement under the CBA.

                                               BACKGROUND

        For intermittent periods throughout 2018 and 2019, UPS employed plaintiffs as seasonal

workers to augment its full-time work force whenever delivery services were in high demand.
Case 1:20-cv-00870-BMC Document 21 Filed 08/04/20 Page 2 of 10 PageID #: 408




As “peak season” workers, plaintiffs would receive daily text messages from their supervisors

instructing them to report to a particular facility by a certain time. Upon their arrival to each

facility, plaintiffs were required to sign in and wait to be partnered with a delivery driver before

beginning the day’s deliveries. Plaintiffs would regularly have to wait for the delivery trucks to

be fully loaded, further prolonging the waiting period at the facility.

       Once aboard the delivery truck and after departing the facility, plaintiffs would scan the

barcodes of each package before it was delivered. Plaintiffs claim they were not paid for the

time spent waiting to be teamed up with a driver and for the trucks to be loaded, the time

following dispatch while in transit before making their first delivery, and the time spent in transit

back to their assigned facility following their last delivery. Because the periods spent in transit

at the beginning and at the end of each day were not compensated, plaintiffs claim UPS deprived

them of hourly wages, including overtime pay whenever their weekly hours exceeded 40 hours.

       Before their first day of work, plaintiffs signed UPS’s Acknowledgement of Peak Season

Hiring Policy (the “arbitration agreement”). The agreement contained an arbitration clause and

description of the arbitration procedures. Of relevance to this case, it provided that: “All

disputes covered by this Agreement will be decided by a single arbitrator through final and

binding arbitration and not by way of court or jury trial.” (emphasis in original). The

agreement further clarified that the breadth of the arbitration agreement applied to compensation

disputes under the FLSA and equivalent state statutes, among other things:

       Except as it otherwise provides, this Agreement is intended to apply to the
       resolution of disputes that otherwise would be resolved in a court of law or before
       a forum other than arbitration, including without limitation, to disputes arising out
       of or relating to the application for employment . . . compensation … minimum
       wage … overtime . . . and claims arising under . . . the Fair Labor Standards Act .
       . . and state statutes or regulations, if any, addressing the same or similar subject
       matters, and all other federal or state legal claims (including without limitation
       torts) arising out of or relating to your … employment[.]



                                                  2
Case 1:20-cv-00870-BMC Document 21 Filed 08/04/20 Page 3 of 10 PageID #: 409




       Another clause specified that an arbitrator would “have exclusive authority to resolve any

dispute relating to the validity, applicability, enforceability, unconscionability or waiver of this

Agreement, including, but not limited to any claim that all or any of this Agreement is void or

voidable.” However, explicitly exempted from this provision was plaintiffs’ agreement to bring

any claims on an individual basis and not on a class and/or collective action basis. Specifically,

the parties agreed that any decision regarding the validity and enforceability of the class and

collective action waiver resided with a court, not an arbitrator.

       Plaintiffs Hedges and Simmons signed their agreements on October 24, 2019 and

October 27, 2019, respectively. A few days later, plaintiffs elected to become members of Local

804, International Brotherhood of Teamsters (“Local 804” or the “union”). The CBA between

Local 804 and UPS was comprised of the national master agreement (the “NMA”) and Local

804’s supplemental agreement to the NMA (“the local supplement”).

       The NMA requires UPS to provide a list of peak season employees to Local 804

and to honor their dues checkoff cards. Although the NMA does not expressly state that

it covers “peak season” or “temporary” workers, it provides:

       Employees covered by this Agreement shall be construed to mean, where already
       recognized, feeder drivers, package drivers, sorters, loaders, porters, office clerical,
       customer counter clerks, mechanics, maintenance personnel (building maintenance), car
       washers, United Parcel Service employees in the Employer’s air operation, and to the
       extend allowed by law, employees in the export and import operations performing load
       and unload duties, and other employees of the Employer for whom a signatory Local
       Union is or may become the bargaining representative.

       Furthermore, Article 36 of the local supplement provides that the parties “expressly agree

that during the lifetime of this Agreement there shall be no demands for collective bargaining

negotiations as to any matter or issued not covered by the provisions of this Agreement, or for




                                                  3
Case 1:20-cv-00870-BMC Document 21 Filed 08/04/20 Page 4 of 10 PageID #: 410




the negotiation of any of the provisions of this Agreement, except as elsewhere provided in this

Agreement.” 1

           By negative implication, the NMA permits UPS to enter into “Extra Contract

Agreements” with its employees, either on an individual or collective basis, subject to certain

restrictions:

           Except as may be otherwise provided in this Agreement, the Employer agrees not to enter
           into, or attempt to enter into, any agreement or contract with its employees, either
           individually or collectively, or to require or attempt to require employees to sign any
           document, either individually or collectively, which in any way conflicts with the
           provisions of this Agreement. Any such Agreement or document shall be null or void.
           Any such agreement or document may not be placed in an employee’s file or used by the
           Employer as a basis for discipline or used in connection with any disciplinary proceeding,
           nor may any such agreement or document nor the contents thereof be divulged to any
           person or entity.

           Finally, the CBA only provides for arbitration of disputes concerning the provisions of

the CBA itself and contains no provision as to the arbitration of employees’ statutory claims.

                                                  DISCUSSION

           The Federal Arbitration Act (“FAA”) states that “a written provision [in a contract] . . . to

settle by arbitration a controversy thereafter arising out of such a contract . . . shall be valid,

irrevocable, and enforceable[.]” 9 U.S.C. § 2. Moreover, because the FAA expresses “a liberal

federal policy favoring arbitration agreements,” the Supreme Court has instructed that “any

doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration.”

Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983).

           On a motion to compel arbitration, “courts apply a standard similar to that applicable for

a motion for summary judgment.” Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir.

2016) (citation omitted). The summary judgment standard requires a court to “consider all



1
    According to its own terms, the CBA remains in effect from August 1, 2018 through July 31, 2023.


                                                          4
Case 1:20-cv-00870-BMC Document 21 Filed 08/04/20 Page 5 of 10 PageID #: 411




relevant, admissible evidence submitted by the parties and contained in pleadings, depositions,

answers to interrogatories, and admissions on file, together with . . . affidavits.” Chambers v.

Time Warner, Inc., 282 F.3d 147, 155 (2d Cir. 2002) (internal quotation marks omitted).

       In the present case, plaintiffs do not dispute that they signed the arbitration agreements.

Nor do they challenge the scope of the agreement as covering the claims raised in the instant

case. Rather, they seek to invalidate their arbitration agreements on two grounds. First, they

contend UPS lacked the authority to directly enter into “unenforceable side agreements” with

union-represented employees. Second, even assuming UPS could enter into side agreements

with its employees, the agreements nevertheless conflict with the CBA and are thus invalid. I

reject both arguments.

       The crux of plaintiffs’ first argument is that these side agreements are invalid because

defendant allegedly circumvented Local 804 – plaintiffs’ designated exclusive bargaining

representative – by directly dealing with them on an issue subject to mandatory bargaining under

29 U.S.C. § 159(a). However, the case on which plaintiffs rely for this proposition, Mendez v.

Starwood Hotels & Resorts Worldwide, Inc., 346 F. App'x 602 (2d Cir. 2009), is distinguishable.

       In Mendez, the Second Circuit affirmed the district court’s decision to invalidate an

arbitration agreement between the plaintiff and his employer. The Court reasoned that, by

joining a union, Mendez had elected to be represented by the union when it came to certain

issues. Specifically, pursuant to the National Labor Relations Act, the union – as the plaintiff’s

designated bargaining representative – had the exclusive authority to bargain over “rates of pay,

wages, hours, or employment, or other conditions of employment.” 29 U.S.C. § 159(a).

Therefore, the side agreement between Mendez and his employer, requiring him to arbitrate “any




                                                 5
Case 1:20-cv-00870-BMC Document 21 Filed 08/04/20 Page 6 of 10 PageID #: 412




dispute relating to his employment,” amounted to an unenforceable side agreement, as “only

Mendez’s union had the authority to negotiate such an arbitration agreement[.]” Id. at 603.

           Mendez does not stand for the broad proposition that an employer may never enter into a

side or extra contract agreement with its employees. Notably, the CBA in Mendez did not

contain any provision permitting “side agreements” between the employer and an employee. 2

Without such a clause, Mendez’s employer had no legal basis to circumvent the union and

directly approach a union-represented employee with an agreement to arbitrate – nothing in the

CBA excused the employer’s decision to exclude the union.

           The CBA in our case, however, is not so restrictive. The CBA negotiated between the

union and UPS contained a provision unequivocally permitting UPS to enter into “Extra Contract

Agreements” with its employees on either an individual or collective basis, so long as these side

agreements did not conflict with the CBA. See Pryner v. Tractor Supply Co., 109 F.3d 354, 363

(7th Cir. 1997) (stating a worker’s statutory rights are arbitrable if the worker consents to have

them arbitrated and the CBA does not preclude such side agreements); Atkinson v. House of

Raeford Farms, Inc., No. 09-cv-1901, 2012 WL 2803737, at *3 (D.S.C. July 10, 2012) (stating

extra-contractual agreements with employees were valid because the CBA expressly permitted

side agreements that did not conflict with the CBA).

           At the heart of these holdings is the recognition that § 159(a) preserves an employee’s

“right at any time to present grievances to [his] employer and to have such grievances adjusted,




2
    See No. 08-cv-4967 Dkt. No. [13-1], Exhibit 1, (S.D.N.Y. July 11, 2008).



                                                          6
Case 1:20-cv-00870-BMC Document 21 Filed 08/04/20 Page 7 of 10 PageID #: 413




without the intervention of the bargaining representative, as long as the adjustment is not

inconsistent with the terms of the [CBA] then in effect[.]” 3

         A CBA’s mere silence on a specific matter or issue, however, does not necessarily justify

an employer’s direct dealings with a union-represented employee. The duty to bargain generally

continues during the term of a collective-bargaining agreement with respect to mandatory

subjects of bargaining not covered by the CBA. See NLRB v. Jacobs Mfg. Co., 196 F.2d 680,

684 (2d Cir. 1952); Mv Transportation, Inc., 368 N.L.R.B. No. 66, 5 (2019). Therefore, an

employer violates 28 U.S.C. § 158(a)(5) and (1) if it makes a material, substantial, and

significant change regarding a mandatory subject of bargaining without first providing the union

notice and a meaningful opportunity to bargain about the change to an agreement or impasse,

absent a valid defense. See Litton Financial Printing Division v. NLRB, 501 U.S. 190, 198

(1991). One such valid defense is when the union “clearly and unmistakably” waives its right to

bargain. See Local Union 36, Int'l Bhd. of Elec. Workers, AFL-CIO v. NLRB, 706 F.3d 73, 81–

82 (2d Cir. 2013) (stating a union may waive its statutory right to bargain over a particular term

of condition of employment).

         It is for this reason I reject plaintiffs’ contention that UPS was required to provide Local

804 with notice and an opportunity to negotiate the arbitration agreements with respect to

employees’ statutory claims. Under the local supplement, attempting to negotiate with Local

804 on this issue would have been futile. By agreeing that there would be no demands for

collective bargaining negotiations as to any matter or issue not covered by the provisions of the

local supplement, see Article 36, Local 804 clearly and unmistakably waived its right to



3
 Under the NLRA, the bargaining representative must be given the opportunity to be present at such adjustment.
See § 159(a). At oral argument, UPS stated that plaintiffs’ union representatives would be permitted to be present at
any arbitration hearing.


                                                         7
Case 1:20-cv-00870-BMC Document 21 Filed 08/04/20 Page 8 of 10 PageID #: 414




collectively bargain and negotiate over the arbitrability of an individual employee’s statutory

claims – an issue even plaintiffs concede remained unaddressed by the CBA.

       Any allegation of improper “unilateral” or “direct” dealings is belied by the evidence.

The CBA explicitly provided UPS with the right to enter into extra contract agreements with its

employees so long as they were consistent with the CBA; the CBA did not address the

arbitrability of plaintiffs’ statutory claims; and Local 804 expressly waived its right to

collectively bargain and negotiate over matters left unaddressed by the CBA. There is no reason

why these unambiguous provisions should not be enforced as written. See Aeronautical Indus.

Dist. Lodge 91 of Int'l Ass'n of Machinists & Aerospace Workers, AFL-CIO v. United Techs.

Corp., Pratt & Whitney, 230 F.3d 569, 576 (2d Cir. 2000).

       Moving now to plaintiffs’ second argument to invalidate their arbitration agreements,

there is no basis to declare these side agreements “null and void.” Besides summarily stating

their arbitration agreements are “inconsistent with the CBA,” plaintiffs have failed to advance

any argument or cite any particular provisions within the CBA from which a conflict with the

arbitration agreements arises. It is well-settled that “issues adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation, are deemed waived.” Tolbert v.

Queens College, 242 F.3d 58, 75 (2d Cir. 2001) (citation omitted). In any event, plaintiffs

conceded in their opposition to the instant motion that the CBA provisions “only provide for

arbitration of disputes concerning the provisions of the CBA and not of statutory claims.”

Because the side agreements do not conflict with the CBA, they are valid and enforceable.

       A contrary conclusion would make little sense. But for the pre-employment arbitration

agreement, both sides agree that plaintiffs’ FLSA and NYLL claims are properly before this

Court. That is, those claims are excluded from, and could not be brought under, the grievance




                                                  8
Case 1:20-cv-00870-BMC Document 21 Filed 08/04/20 Page 9 of 10 PageID #: 415




procedures set forth in the CBA. It follows that, today, if plaintiffs wanted to, even though they

are union members and governed by the CBA, they could consent to UPS’s motion to compel

arbitration, or they could enter into some other form of arbitration agreement with UPS without

running afoul of the CBA. Yet if they could enter into an arbitration agreement now, as Local

804 members, without violating the CBA, it cannot be that they were prohibited from entering

into the agreement arbitration when they were not even yet members of Local 804, or that the

arbitration agreement they signed as non-union members became void when they became union

members.

       As stated earlier, the decision as to whether the class and collective action waiver is valid

and enforceable remains with the Court, and I must therefore resolve this question before the

claims are sent to arbitration. But the Supreme Court has resolved this issue. See Epic Sys.

Corp. v. Lewis, 138 S. Ct. 1612 (2018) (permitting an employer to condition employment on

employees entering into an arbitration agreement that contains a class or collective action

waiver).

       Because the parties agreed to arbitration through a permissible side agreement and

plaintiffs’ FLSA and NYLL claims fall within the scope of the agreement, plaintiffs are required

to proceed before an arbitrator on an individual basis.

                                         CONCLUSION

       Defendant’s [16] motion to compel individual arbitration is granted. The Court will stay

the matter pending outcome of arbitration. See Katz v. Cellco P'ship, 794 F.3d 341, 346 (2d Cir.




                                                 9
Case 1:20-cv-00870-BMC Document 21 Filed 08/04/20 Page 10 of 10 PageID #: 416




2015). The Clerk of Court is directed to terminate the case for administrative purposes only,

subject to reopening at request of any party within 60 days of any final arbitration award.

SO ORDERED.                           Digitally signed by Brian M.
                                      Cogan
                                                     U.S.D.J.

Dated: Brooklyn, New York
       August 4, 2020




                                                10
